     Case 1:20-cv-00560-DAD-EPG Document 17 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES ARTHUR CASEY,                                No. 1:20-cv-00560-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14   J. TRUILLO, et al.,                                ACTION DUE TO PLAINTIFF’S FAILURE
                                                        TO PROSECUTE AND OBEY COURT
15                      Defendants.                     ORDER
16                                                      (Doc. No. 16)
17

18          Plaintiff James Arthur Casey is a state prisoner proceeding pro se and in forma pauperis

19   in this civil action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 17, 2020, the assigned magistrate judge screened plaintiff’s complaint in this

22   action and found that he had stated cognizable claims against defendant defendants J. Truillo, A.

23   Garcia, Vera, S. Falon, and G. Rodrigues for use of excessive force in violation of the Eighth

24   Amendment of the U.S. Constitution, but that plaintiff failed to state a cognizable claim against

25   any other named defendant. (Doc. No. 14.) Plaintiff was given thirty (30) days from the date of

26   service of that screening order to either file a first amended complaint or notify the court of his

27   decision to proceed only on the claims found by the screening order to be cognizable against

28   defendants J. Truillo, A. Garcia, Vera, S. Falon, and G. Rodrigues. (Id. at 8.) The court served
                                                       1
     Case 1:20-cv-00560-DAD-EPG Document 17 Filed 09/30/20 Page 2 of 2

 1   the screening order on plaintiff by mail on June 17, 2020. But, plaintiff did not file a first

 2   amended complaint nor did he notify the court of his decision to proceed only on the claims

 3   found to be cognizable against defendants J. Truillo, A. Garcia, Vera, S. Falon, and G.

 4   Rodrigues.
 5          Accordingly, on August 17, 2020, the magistrate judge issued findings and
 6   recommendations recommending that this action be dismissed without prejudice due to plaintiff’s
 7   failure to prosecute and failure to obey a court order. (Doc. No. 16 at 3.) Those findings and
 8   recommendations were served on plaintiff by mail on August 17, 2020 and contained notice that

 9   objections thereto were to be filed within fourteen (14) days of service of the findings and

10   recommendations. (Id.) To date, no objections to the pending findings and recommendations
11   have been filed, and the time in which to do so has now passed.
12          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a
13   de novo review of this case. Having carefully reviewed the entire file, the court concludes that
14   the findings and recommendations are supported by the record and by proper analysis.
15          Accordingly,

16          1.      The findings and recommendations issued on August 17, 2020 (Doc No. 16) are

17                  adopted in full;

18          2.      This action is dismissed due to plaintiff’s failure to obey a court order and failure

19                  to prosecute; and

20          3.      The Clerk of the Court is directed to close this case.
21   IT IS SO ORDERED.
22
        Dated:     September 29, 2020
23                                                         UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                       2
